Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed.  Claim 1 is allowable since the prior art of record does not teach the claimed curved surface backlight module comprising a first surface having a plurality of first flat regions, a plurality of first convex curved regions, each of the plurality of first convex curved regions is located between adjacent first flat regions, a second surface having a plurality of second flat regions and a plurality of first concave curved regions, each of the plurality of first concave curved regions is located between adjacent second flat regions, wherein the plurality of first flat regions and the plurality of second flat regions are arranged directly opposite to each other in one-to-one correspondence, the plurality of first convex curved regions and the plurality of first concave curved regions are arranged directly opposite to each other in one-to-one correspondence, a plurality of light sources welded on a front surface of an  lamp panel through bonding pads, the plurality of light sources are located in the plurality of first flat regions, and a curving axis of the curved surface backlight 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571)270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     /Vip Patel/
Primary Examiner
     									   Art Unit 2879